Citation Nr: 1432428	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  11-18 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2, including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to July 1971.

This mater comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied service connection for posttraumatic stress disorder (PTSD), a skin disorder, and diabetes mellitus, type 2, including as due to exposure to herbicides.  The Veteran submitted a timely notice of disagreement as to the RO's determination and a statement of the case was issued in June 2011.  He only perfected an appeal as to the matter of entitlement to service connection for diabetes mellitus, type 2.

In May 2012, the Veteran was scheduled to testify at a hearing before a Veterans Law Judge conducted via video conference.  In a May 2012 signed statement, he cancelled the hearing and did not request that it be rescheduled.

A March 2005 rating decision denied the Veteran's claim for service connection for diabetes mellitus, type 2, including as due to exposure to herbicides.  In the August 2009 rating decision, the RO explicitly considered the claim for service connection for diabetes mellitus, type 2, as reopened.  Because the evidence received since the evidence received since the 2005 denial includes relevant service personnel records that were in existence at the time of the prior denial, the claim will be re-adjudicated without the need for new and material evidence.  38 C.F.R. § 3.156(c) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be advised if further action is required on his part.



FINDING OF FACT

The Veteran was exposed to herbicides during service and now has diabetes mellitus, type 2 to a degree of 10 percent.




CONCLUSIONS OF LAW

The criteria for service connection for diabetes mellitus, type 2 are met.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2013); 38 C.F.R. § 3.307, 3.309, Part 4, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for diabetes mellitus, type 2 will be presumed in the case of a Veteran exposed to listed herbicides during service and who develops diabetes mellitus to a degree of 10 percent at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The Veteran contends that he was exposed to herbicides while serving with the Army at the Royal Thai Air Force Base in Udorn.  His MOS was that of plumber; the maintenance unit with which he served had other duties and these included spraying weed killers at the perimeter fence of the base.  Manual provisions adopted by the Veterans Benefits Administration provide that herbicide exposure may be conceded on a facts found basis where a veteran served as a member of the Army on Udorn during the Vietnam Era and had duties that took him to the base perimeter.  M21-1MR, Part 4, Subpart ii, Chapter 1, 2. Section C., Paragraph 10, q.  The claims folder contains memorandum from the service department pertaining to the use of herbicides.  This does not clearly rule in, or out, the Veteran's exposure to herbicides.

The Veteran's reports are credible and consistent with the nature of his service.  There is nothing to contradict his reports.  VA treatment and examination records show that he currently has diabetes mellitus, type 2.  The diabetes mellitus is present to a compensable degree, inasmuch as it requires insulin.  38 C.F.R. § 4.119, Diagnostic Code 7909 (2013).

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection are met.  38 U.S.C.A. § 5107(b).  The claim is granted.


ORDER

Service connection for diabetes mellitus, type 2, is granted.

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


